EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in an interview with Elton Dean III on 9/9/2021.
The application has been amended as follows:

(Cancelled) 
2-7. 	(Cancelled)
 (Cancelled)
9-18. 	(Cancelled)
(Currently Amended) A method for using a non-nutritive suck appliance assembly in communication with a non-nutritive suck application system to generate a productive non-nutritive suck pattern in a patient, the method comprising:
[[C]]contacting the patient with the non-nutritive suck appliance assembly comprising[[:]] an orofacial stimulator appliance, the orofacial stimulator appliance further comprising a pacifier[;], a receiver tube[;], and a receiver tube insert;
assessing a current non-nutritive suck pattern of the patient, wherein assessing the current non-nutritive suck pattern comprises:
at a user interface generated for display on a display device of the non-nutritive suck application system:

selecting an assessment mode of the non-nutritive suck application;
selecting a displayed “new assessment” control button;
selecting an assessment session to be performed at the user interface; and,
configuring the assessment session at the user interface;
calibrating the orofacial stimulator appliance of the non-nutritive suck appliance assembly to perform the selected assessment session by inserting the 
positioning the patient to encourage a rooting response to the orofacial stimulator appliance;
starting the assessment session;
inserting the orofacial stimulator appliance into the patient’s mouth;
holding the orofacial stimulator appliance to maintain contact with the patient’s mouth during the assessment session; and,
 inputting summary remarks regarding the assessment session at the user interface;
receiving an assessment waveform by the non-nutritive suck application from the orofacial stimulator appliance, wherein a feature extraction step identifies at least one of a most active two minute period having the most NNS events, pressure peaks, suck events, bursts, or chewing motions, wherein the feature extraction quantifies the overall performance of the patient's current non-nutritive suck pattern by assigning a Spatiotemporal Index (STI) value to the pattern;
reviewing the assessment waveform;
determining if a therapy protocol is necessary to generate the productive non-nutritive suck pattern; and,
providing a therapeutic stimulus to the patient, wherein providing the therapeutic stimulus comprises:
the display device of the non-nutritive suck application system:
selecting the patient’s name from the displayed list of patients;
selecting a therapy mode of the non-nutritive suck application;
selecting a displayed “new therapy” control button; and,
configuring a therapy protocol to be performed;
calibrating the orofacial stimulator appliance of the non-nutritive suck appliance assembly to perform the selected therapy protocol by adjusting the receiver tube insert in the receiver tube of the orofacial stimulator appliance to control a total volume of air in the receiver tube;
positioning the patient to encourage a rooting response to the orofacial stimulator appliance;
starting the selected therapy protocol, wherein a therapeutic waveform is administered having therapeutic bursts with a decelerating pulse sequence;
inserting the orofacial stimulator appliance into the patient’s mouth;
holding the orofacial stimulator appliance to maintain contact with the patient’s mouth during the therapy protocol; and,
 inputting summary remarks regarding the therapy protocol at the user interface.
(Original) The method of claim 19, wherein at least one of the assessment session or the therapy protocol is started by selecting a “start assessment” control button or a “start therapy” control button, respectively, at the user interface.
(Canceled) 
(Previously Presented) The method of claim 19, wherein calibrating the orofacial stimulator appliance to perform the assessment session further comprises actuating a
(Previously Presented) The method of claim 19, wherein the summary remarks comprise data regarding a state of alertness for the patient.
(Previously Presented) The method of claim 19 further comprising:
providing power to the non-nutritive suck application system;

logging in to the non-nutritive suck application.

(Previously Presented) The method of claim 19 further comprising:
adding a new patient to the displayed list of patients, wherein adding a new patient comprises:
entering new patient data at the user interface; and,
saving the new patient data in the memory of the non-nutritive suck application.

(Previously Presented) The method of claim 19, wherein calibrating the orofacial stimulator appliance to perform the selected therapy protocol further comprises actuating a
(Previously Presented) The method of claim 19 further comprising measuring a frequency and an amplitude of at least one pacifier displacement.
(Previously Presented) The method of claim 19, wherein the step of holding the orofacial stimulator appliance to maintain contact with the patient’s mouth during the therapy protocol further comprises:
at the non-nutritive suck application system, generating a therapeutic pressure pulse profile signal comprising a base frequency signal further comprising two or more pressure pulses, wherein each pressure pulse causes a displacement of a pacifier surface contacted by the lip and the mouth of the patient, wherein each of the two or more pressure pulses has a square wave profile and are separated by an interval between 500 milliseconds and 650 milliseconds in duration. 
(Previously Presented) The method of claim 19, wherein the therapeutic pressure pulse profile signal comprises at least six pressure pulses in succession contacted with the patient for at least two minutes, at least twice a day.
 (Currently Amended) The method of claim 19 wherein the STI value measures symmetry and repetition of the patient’s current NNS 
(Previously Presented) A method for using a non-nutritive suck appliance assembly in communication with a non-nutritive suck application system to generate a productive non-nutritive suck pattern in a patient, the method comprising:
contacting the patient with the non-nutritive suck appliance assembly comprising[[:]] an orofacial stimulator appliance, the orofacial stimulator appliance further comprising a pacifier[;], a receiver tube[;], and a receiver tube insert;
assessing a current non-nutritive suck pattern of the patient, wherein assessing the current non-nutritive suck pattern comprises:
at a user interface generated for display on a display device of the non-nutritive suck application system:
selecting the patient’s name from a displayed list of patients generated by the non-nutritive suck application system, the non-nutritive suck application system having memory and executing a non-nutritive suck application on at least one processor;
selecting an assessment mode of the non-nutritive suck application;
selecting a displayed “new assessment” control button;
selecting an assessment session to be performed at the user interface; and,
configuring the assessment session at the user interface;
calibrating the orofacial stimulator appliance of the non-nutritive suck appliance assembly to perform the selected assessment session by inserting the the receiver tube of the orofacial stimulator appliance;
positioning the patient to encourage a rooting response to the orofacial stimulator appliance;
starting the assessment session;
inserting the orofacial stimulator appliance into the patient’s mouth;
holding the orofacial stimulator appliance to maintain contact with the patient’s mouth during the assessment session; and,
 inputting summary remarks regarding the assessment session at the user interface;
current non-nutritive suck pattern by assigning a Spatiotemporal Index (STI) value to the pattern;
reviewing the assessment waveform;
determining if a therapy protocol is necessary to generate the productive non-nutritive suck pattern; and,
providing a therapeutic stimulus to the patient, wherein providing the therapeutic stimulus comprises:
at the user interface generated for display on the display device of the non-nutritive suck application system:
selecting the patient’s name from the displayed list of patients;
selecting a therapy mode of the non-nutritive suck application;
selecting a displayed “new therapy” control button; and,
configuring a therapy protocol to be performed;
calibrating the orofacial stimulator appliance of the non-nutritive suck appliance assembly to perform the selected therapy protocol by adjusting the receiver tube insert in the receiver tube of the orofacial stimulator appliance to control a total volume of air in the receiver tube;
positioning the patient to encourage a rooting response to the orofacial stimulator appliance;
starting the selected therapy protocol, wherein a therapeutic waveform is administered having a square wave pulse period and transition intervals tuned to harmonic frequencies;
inserting the orofacial stimulator appliance into the patient’s mouth;
holding the orofacial stimulator appliance to maintain contact with the patient’s mouth during the therapy protocol; and,
 inputting summary remarks regarding the therapy protocol at the user interface.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


H.Q. NGUYEN
Examiner
Art Unit 3791



/DEVIN B HENSON/Primary Examiner, Art Unit 3791